J-A17021-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

JACQUES JEAN LOUIS,

                         Appellant                   No. 1492 EDA 2014


                Appeal from the Order Entered April 14, 2014
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-SA-0000845-2014


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OTT, J.

MEMORANDUM BY BENDER, P.J.E.:                          FILED JULY 08, 2015

      Appellant, Jacques Jean Louis, appeals pro se from the trial court’s

April 14, 2014 order dismissing Appellant’s summary appeal based on his

failure to appear at the trial de novo before the Court of Common Pleas of

Philadelphia County. We affirm.

      Appellant was convicted by a magisterial district judge of various

traffic offenses, including operation of a motor vehicle without required

financial responsibility, 75 Pa.C.S. § 1786(f). Appellant filed a timely notice

of appeal from the summary conviction. A trial de novo was conducted on

April 14, 2014.     Appellant failed to appear at that proceeding and,

consequently, the trial court issued an order dismissing his summary appeal.

Appellant filed a timely pro se notice of appeal with this Court, as well as a
J-A17021-15



timely Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal.

      Herein, Appellant states the following question for our review, which

we reproduce verbatim: “1.on 10-24-14 wheather there were evidence as a

matter of the law to find me the defendant guilty who was unavailable to

testify and show any evidence at traial.i was fined 700 dollars and license

revoked for something I had which was insurance and paper work for the

car.” Appellant’s Brief at 2 (unnumbered). In the section of Appellant’s brief

labeled “[A]rgument,” he provides the following two sentences, again set

forth verbatim: “the reviewing court must evaluate the sufficiency upon the

entire trial record ,the standard od review is that the evidence must be read

in light most favorableto the state .the evidence was there jacques jean louis

had insurance and all paper work to the rental care.”              Id. at 5

(unnumbered).

      Initially, we note that Appellant’s brief fails to comply with the

Pennsylvania Rules of Appellate Procedure.    On this basis alone, we could

dismiss his appeal.   See Pa.R.A.P. 2101 (stating that briefs shall conform

with the Rules of Appellate Procedure and, if the defects in a brief are

substantial, we may quash or dismiss the appeal).       We could also deem

Appellant’s issue – apparently, a challenge to the sufficiency of the evidence

– waived based on his undeveloped argument.         See Commonwealth v.

Snyder, 870 A.2d 336, 342 (Pa. Super. 2005) (“Undeveloped claims are

waived.”) (citation omitted).     However, because Appellant’s claim is

                                    -2-
J-A17021-15



relatively straightforward, and we are able to conduct a meaningful review of

his case, we will overlook Appellant’s errors in these regards.

        Appellant challenges the sufficiency of the evidence to prove that he

failed to secure or maintain financial responsibility coverage for the vehicle

he was operating when ticketed by police. However, because the trial court

dismissed Appellant’s summary appeal for failure to appear, our review of

this case is limited to the propriety of the court’s dismissal.                See

Commonwealth v. Eyiwunmi Akinsanmi, 55 A.3d 539, 540 (Pa. Super.

2012).

        Our standard of review from an appeal of a summary conviction
        following de novo trial is whether there was an error of law or
        whether the findings of the court are supported by the record.
        Commonwealth v. Marizzaldi, 814 A.2d 249, 251 (Pa. Super.
        2002). The trial court's verdict will only be disturbed if there was
        a manifest abuse of discretion. Id.

Id.

        Pennsylvania Rule of Criminal Procedure 462 governs de novo trials

following the appeal of a summary conviction. That rule states, in pertinent

part:

        Rule 462. Trial De Novo

           (A) When a defendant appeals after the entry of a guilty
           plea or a conviction by an issuing authority in any
           summary proceeding, upon the filing of the transcript and
           other papers by the issuing authority, the case shall be
           heard de novo by the judge of the court of common pleas
           sitting without a jury.

           ***




                                       -3-
J-A17021-15


         (D) If the defendant fails to appear, the trial judge may
         dismiss the appeal and enter judgment in the court of
         common pleas on the judgment of the issuing authority.

Pa.R.Crim.P. 462.

      The Comment to Rule 462 explains that “[p]aragraph (D) makes
      it clear that the trial judge may dismiss a summary case appeal
      when the judge determines that the defendant is absent without
      cause from the trial de novo.” Pa.R.Crim.P. 462, cmt. Therefore,
      before a summary appeal may be dismissed for failure to
      appear, the trial court must ascertain whether the absentee
      defendant had adequate cause for his absence. See
      Commonwealth v. Akinsanmi, 55 A.3d 539, 540–41 (Pa.
      Super. 2012). In the event that good cause is established, the
      defendant is entitled to a new summary trial. See Marizzaldi,
      814 A.2d at 251, 253; Commonwealth v. Doleno, 406
      Pa.Super. 286, 594 A.2d 341, 343 (1991).

Commonwealth v. Dixon, 66 A.3d 794, 796 (Pa. Super. 2013).

      In Dixon, we declared that a new trial de novo must be granted

where,
      (1) a trial court dismisses a summary appeal without considering
      whether the absentee defendant had cause to justify the
      absence; and (2) the absentee defendant presents an affidavit
      on appeal that (assuming the assertions delineated in the
      affidavit are true) presents at least a prima facie demonstration
      that cause existed for the absence, rendering that absence
      involuntary.

Id. at 797 (emphasis added).

      In this case, the certified record does not contain a transcript of the

April 14, 2014 trial de novo and, therefore, we cannot determine if the trial

court considered whether Appellant had cause to justify his absence.

Nevertheless, even assuming the court did not conduct this analysis,

Appellant is still not entitled to a new trial. Appellant has not presented this

Court with an affidavit explaining why he was not present at the trial de

                                     -4-
J-A17021-15



novo.    Indeed, at no point in his brief to this Court does he provide any

explanation for his absence. Accordingly, the court did not err in dismissing

Appellant’s summary appeal.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2015




                                    -5-